Citation Nr: 0523130	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-23 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a bayonet wound on the nape of the neck with 
injury to Muscle Group XXIII.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
non-disfiguring scar of the left parietal area.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a bayonet wound on the left hand.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had recognized guerrilla service from March 10 
to October 16, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In August 2004, the appellant filed a motion for advancement 
on the docket.  Under the provisions of 38 U.S.C.A § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2004), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In August 2004, a Deputy 
Vice Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the appellant's motion to 
advance his appeal on the Board's docket.

In September 2004, the Board remanded the veteran's claim to 
the RO, via the Appeals Management Center in Washington, 
D.C., for further procedural development.


FINDINGS OF FACT

1.  A July 1976 RO rating decision granted entitlement to 
service connection for residuals of a bayonet wound to the 
left hand, and an August 1976 decision granted service 
connection for a scar involving the nape of the neck, Muscle 
Group XXIII, and a scar of the left parietal area.

2.  An unappealed March 1977 RO decision severed service 
connection for residuals of bayonet wounds to the left hand, 
a scar on the nape of the neck, and a scar on the left 
parietal area, on the basis that the wounds were sustained 
prior to the appellant's recognized guerrilla service.

3.  An unappealed April 1993 Board decision declined to find 
that new and material evidence had been submitted to reopen 
the appellant's claims for residuals of bayonet wounds to the 
left hand, a scar on the nape of the neck, and a scar on the 
left parietal area.

4.  In unappealed January and March 2003 decisions, the RO 
declined to find that new and material evidence was submitted 
to reopen the appellant's claims for residuals of bayonet 
wounds to the left hand, a scar on the nape of the neck, and 
a scar on the left parietal area.

5.  The evidence added to the record since the March 2003 
rating decision which declined to find that new material 
evidence had been submitted to reopen the claims for service 
connection for residuals of a bayonet wound to the left hand, 
a scar on the nape of the neck, and a scar on the left 
parietal area does not bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for residuals of a bayonet wound to the left hand, 
a scar on the nape of the neck, and a scar on the left 
parietal area, and is not so significant as to warrant 
readjudication of the merits of the claims on appeal.


CONCLUSION OF LAW

The March 1977 RO rating decision that severed service 
connection for residuals of a bayonet wound to the left hand, 
a scar on the nape of the neck, and a scar on the left 
parietal area is final, as are the April 1993 Board decision 
and the January and March 2003 decisions which denied 
reopening of the claims, and new and material evidence has 
not been submitted to reopen the claims of entitlement to 
service connection for residuals of a bayonet wound on the 
nape of the neck with injury to Muscle Group XXIII, a scar of 
the left parietal area, and residuals of a bayonet wound to 
the left hand.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

A December 2002 leter from the RO to the veteran provided 
detailed information as to the VCAA and the types of evidence 
needed to support the present claim.  Later, in a May 2003 
letter, the RO informed the appellant that his claims for 
service connection for a scar on the nape of the neck, a scar 
of the left parietal area, and residuals of a bayonet wound 
of the left hand, were denied.  The RO also provided him with 
a copy of the rating decision that explained the decision and 
the evidence considered in the RO's action.  In a September 
2003 letter, the RO advised the appellant of the evidence 
needed to reopen his claims, and included the request, "Tell 
us about any additional evidence or information that you want 
us to try and get for you."

In March and September 2004 letters, the veteran was again so 
advised of the evidence needed to reopen his claims.  The 
September 2004 letter contained a detailed explanation of 
what was needed, and advised the veteran, "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  (Italics in original)

In his notice of disagreement filed in August 2003, the 
appellant contended essentially that less probative weight 
should be accorded his initial statements that his wounds 
were incurred in May 1944 at Teresa, Laguna.  His basis for 
that assertion was that he has Alzheimer's disease, which 
accounts for his memory problems.  He reiterated that 
argument in his substantive appeal, on a VA Form 9, dated in 
June 2004, in which he argued that the discrepancies as to 
the exact date of incurrence of his disorders was explained 
by his Alzheimer's disease and that the RO should rely on 
official military records and ignore lay evidence previously 
gathered.  He also contended that VA failed to provide a VA 
medical examination in 1976 to examine the extent of his 
deteriorating memory, which he attributes to his combat 
wounds.




However, the Board would note that, contrary to the 
appellant's assertions, VA provided the appellant with two VA 
examinations, which were performed in February and June 1976.  
At no time during that period did he ever raise a claim for a 
memory disorder associated with a combat wound.  Even more 
significant, as detailed below, and in the March 1977 rating 
decision, this case turns not on medical opinions as to 
current findings, but on service department verification of 
the appellant's period of active military service during 
World War II.

The RO issued a detailed May 2004 statement of the case (SOC) 
and a June 2005 supplemental statement of the case (SSOC), in 
which the appellant and his representative were advised of 
all the pertinent laws and regulations, including those found 
at 38 C.F.R. § 3.159.  Both the SOC and the SSOC also 
contained the text of 38 C.F.R. § 3.159(d)(1), stating that 
further assistance in developing evidence will be ceased by 
VA where the claimant is ineligible due to lack of qualifying 
service.

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the SOC and SSOC 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  New and Material Evidence to Reopen Claims

The claims file discloses that, in July and August 1976 
rating decisions, the RO granted the appellant's claim for 
service connection for residuals of a bayonet wound that 
included a left hand injury, a scar at the nape of the neck 
involving Muscle Group XXIII, and a scar on the left parietal 
area.  At that time, the appellant had indicated that he was 
wounded on May 5, 1944, at Teresa, Laguna, Philippines, by a 
Japanese soldier who, during combat, inflicted bayonet wounds 
to the appellant's left hand, the nape of the neck, and the 
parietal area.  

Then, in an unappealed March 1977 decision, the RO severed 
service connection for residuals of a bayonet wound involving 
the left hand, nape of the neck, and left parietal area.  The 
RO determined that severance was warranted because of the 
fact that the appellant's bayonet wounds were sustained in 
May 1944, and prior to the American Forces landing at the 
Gulf of Leyte that occurred in October 1944.  The RO also 
determined that his wounds had been incurred prior to his 
recognized guerrilla service, and were not incurred or 
aggravated by active military service as defined for VA 
benefits purposes.  The appellant did not perfect an appeal 
of the RO's action, and it therefore was final.  

In reaching its determination, the RO considered an October 
1945 Affidavit for Philippine Army Personnel (PA AGO Form 23) 
that reflects that the appellant was a member of the Hunters 
ROTC from October 15, 1943, to October 4, 1944.  It was also 
noted that the he was a member of "C" Company, 1st Hunters 
Regiment from October 5, 1944, to October 8, 1945.  Further, 
this record indicates that, during the appellant's first 
period of active duty, he reported that he was a supply 
bearer and did not fight the Japanese.  During his second 
period of military duty, he transferred to the allied forces 
on March 14, 1945.  During that time, he said that he 
sustained wounds while fighting the Japanese.  

An individual finance record associated with the PA AGO Form 
23 reflects that the appellant received payment for his 
military service starting on March 14, 1945.  The PA AGO Form 
23 reflects that on May 5, 1945, while assigned to "C" 
Company of the 1st Hunters Regiment, located at Ipo Dam, he 
sustained a bayonet wound to the left hand and to the neck 
area.  The information was certified by the appellant's 
commanding officer for the period from March 14, 1945, to 
October 9, 1945.

An October 1945 separation medical examination report 
reflects that the appellant had sustained wounds to the left 
palm and occipital area.  He had contractures of the ring and 
little fingers of the left hand, and was physically 
disqualified for service in the Army of the Philippines.

Also of record was a December 1975 statement from the 
Department of National Defense, General Headquarters, Armed 
Forces of the Philippines, to the effect that the appellant 
had recognized guerrilla service beginning on October 15, 
1943, with "C" Company, Provincial Battalion ROTC Hunters, 
44th Division (GVS), until he was processed on October 9, 
1945.  It was noted that the appellant's name was carried as 
a private in the approved revised reconstructed guerrilla 
roster of the previously stated military organization.  It 
was further noted that the purpose of this document was for 
reference only.

In his December 1975 original claim for VA benefits for saber 
cut wounds between the fingers of both hands and the back and 
top of his head, the appellant reported that the wounds were 
incurred in May 1944, at Teresa, Laguna, Philippines.  He 
indicated that he could not recall the exact date of his 
injury.

Also of evidence at the time of the RO's March 1977 rating 
decision was a signed affidavit from J.B., dated in February 
1976, to the effect that he served with the appellant during 
World War II.  Mr. B. said that sometime in May 1944, in the 
Municipality of Teresa, Province of Laguna, Philippines, 
"C" Company, 1st Battalion, 44th Infantry Division, Hunters 
ROTC, engaged the Japanese.  According to J.B., at that time 
the appellant sustained bayonet wounds to both hands and to 
the back of his neck.  J.B. stated that he personally saw the 
appellant being wounded.

In another signed affidavit, from R.R., and dated in February 
1976, it was noted that Mr. R. served with the appellant 
during World War II.  Mr. R. said that "C" Company, 1st 
Battalion, 44th Infantry Division, Hunters ROTC, engaged the 
Japanese on or about the month of May 1944, at the 
Municipality of Teresa, Laguna, Philippines.  Mr. R. said 
that he saw a Japanese soldier, with fixed bayonet, attack 
the appellant and the Japanese soldier inflicted the 
appellant with wounds to both hands and the back of his neck.  
Mr. R. assisted the appellant to the first aid station, where 
he received medical treatment.

A February 1976 VA examination report reflects that the 
appellant said that he had a deformed and scarred right 
forearm and hand from a beating by enemy soldiers in 1942.  
The appellant also said that during the same incident, he 
sustained a bayonet wound to his left hand.  Upon clinical 
evaluation, the diagnoses included bilateral ulnar nerve 
injury, clawhand deformity of both hands, healed fractures, 
the fifth metacarpal and middle finger, left hand, residuals 
of bayonet wound, left hand, Muscle Group IX.

In May 1976, the RO received information from the National 
Personnel Records Center (NPRC) which certified that the 
appellant had recognized guerrilla service from March 10 to 
October 16, 1945.

As noted above, in July 1976, the RO granted service 
connection for residuals of a bayonet wound to the left hand 
with favorable ankylosis, five digits, and effective from 
December 1975.

The appellant underwent another VA examination in June 1976.  
According to the examination report, he said that he 
sustained two bayonet wounds to the head area.  One wound was 
over the left parietal area and another over the left 
occipital area (nape of the hairline) during guerrilla action 
against the Japanese.  The diagnoses included scar, left 
parietal area, and a scar across the nape, suboccipital area, 
both allegedly the residuals of bayonet wounds.

In an August 1976 rating action, the RO granted entitlement 
to service connection for a scar involving the nape of the 
neck, Muscle Group XXIII, and a scar on the left parietal 
area, effective from December 1975.

Thereafter, in September 1976, the RO requested a VA field 
investigation regarding the circumstances regarding the 
bayonet wounds that the appellant sustained during World War 
II.  The appellant was deposed in October 1976.  At that 
time, he stated that he sustained either a bayonet or a saber 
wound while engaging the enemy in the vicinity of Mainit.  
The appellant further stated that he distinctly recalled that 
he was already wounded when he heard that the Americans 
landed at the Gulf of Leyte (October 1944).  He testified 
that that he always had a poor memory and that his memory 
worsened after his wound.  The appellant believed that this 
may have explained the discrepancies in the dates contained 
in his records regarding when the wounds occurred.  The 
appellant further stated that Mr. R.R. joined the same 
guerrilla unit as the appellant at the same time, and that he 
stayed in the same unit until the appellant was wounded.

During a November 1976 deposition, Mr. R.R. testified that he 
joined the guerrilla unit with the appellant before the 
Americans landed in the Gulf of Leyte.  Mr. R. testified that 
he personally witnessed the appellant's sustaining his 
wounds.  According to R.R., the appellant sustained bayonet 
wounds to the hands and neck area from a Japanese soldier, 
and the incident occurred prior to the invasion by the 
Americans at the Gulf of Leyte.  

In December 1976, a VA field investigator reported that he 
had contacted numerous individuals who were members of the 
Hunters ROTC guerrilla unit during World War II.  These 
individuals were unable to verify the date and place of the 
appellant's bayonet wounds.

In its unappealed March 1977 decision, the RO severed service 
connection for residuals of bayonet wounds to the left hand, 
a scar on the nape of the neck, and a scar on the left 
parietal area.  The RO determined at that time that the 
bayonet wounds that appellant sustained had been incurred in 
May 1944, and prior to the American Forces landing at the 
Gulf of Leyte in October 1944.  The RO concluded that the 
appellant's bayonet wounds occurred prior to his recognized 
guerrilla service.  Further, the RO found that the residuals 
of the bayonet wounds to the left hand, nape of the neck, and 
left parietal area were not incurred in or aggravated by 
military service.  Evidently in March 1977, the RO received 
the appellant's notice of disagreement (NOD) and, in March 
1977, he was provided with an SOC.  However, the appellant 
did not perfect a timely substantive appeal as to the RO's 
determination, and it therefore became final.

In a May 1978 letter to the RO, the appellant requested to 
reopen his claims and submitted a document dated May 1978 
from the Department of National Defense, General 
Headquarters, Armed Forces of the Philippines, that was 
essentially duplicative of the previously considered December 
1975 document.  In a June 1978 letter, the RO advised the 
appellant that new and material evidence was not received.  
In his letter also dated in June 1978, the appellant objected 
to the RO's determination, although, in a July 1978 response, 
the RO advised the appellant that its earlier letter was not 
appealable. 

In April 1990, the RO received the veteran's request to 
reopen his claims.  Evidence added to the record at that time 
includes a March 1977 statement from the Hunters ROTC 
Association, Inc., to the effect that when a VA field 
investigator came to its headquarters, the appropriate person 
was unable to recall the appellant's physical features.  
However, when the appellant personally came to seek its 
assistance, the appellant was recognized as an individual who 
sustained injuries while fighting the enemy in March 1945.  
The association requested that VA provide additional time in 
order to submit statements from individuals who served with 
the appellant and who could attest to the date, location, and 
type of injuries he received.  No additional verifying 
information was received from that organization.  A February 
1990 medical certificate signed by E.J.D., M.D., was also 
received.  In a June 1990 rating decision, the RO declined to 
find that new and material evidence was submitted to reopen 
the veteran's claims.  The appellant perfected an appeal as 
to the RO's determination.  

Also added to the record was a transcript of the appellant's 
testimony during an October 1990 personal hearing at the RO, 
and a document dated December 1990 that is essentially 
duplicative of the December 1975 record from the Department 
of National Defense.  However, this record states that the 
appellant's PA AGO Form 23 indicates he sustained a bayonet 
wound to the left hand on May 5, 1945, for which he was 
hospitalized.

In his March 1991 substantive appeal, the appellant 
maintained that the bayonet wounds that he sustained in 
service occurred on May 5, 1945.

During the appellant's May 1991 hearing, he did not 
specifically testify as to when his wounds were received.  At 
that time, J.B. testified on the appellant's behalf that he 
served with the appellant in the same company and saw that 
the appellant was injured some time after the harvest time, 
during late 1943 or 1944.

In addition, information from the NPRC was received at the RO 
in June 1992, to the effect that the Hunters ROTC Guerrilla's 
overall command was recognized as beginning in May 1942.  
However, the NPRC verified that the appellant was not listed 
on the revised roster and that no change was warranted in his 
recognized guerilla dates.  

In an April 1993 decision, the Board declined to find that 
new and material evidence was submitted to reopen the 
appellant's claims.  The appellant was advised of his right 
to appeal to the Court of Appeals for Veterans Claims, and he 
did not do so.  The decision of the Board was therefore 
final.

In September 2002 the RO received the appellant's request to 
reopen his claims.  Evidence added to the record at that time 
includes August and September 2002 written statements from 
the appellant and his representative, respectively, a private 
medical certificate signed by B.G.D.L.C., M.D., and a medical 
certificate signed by R.V.R., M.D., both dated in August 
2002.  In an unappealed January 2003 rating decision, the RO 
declined to find that new and material evidence was submitted 
to reopen the appellant's claims.

In March 2003, the appellant again sought to reopen his 
claims.  The evidence submitted at that time includes a 
signed medical certificate from D.C., M.D., dated in January 
2003, and a written statement from the appellant's 
representative, dated in February 2003.  In an unappealed 
March 2003 rating decision, the RO declined to find that new 
and material evidence was submitted to reopen the appellant's 
claims.

The March 1977 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 2003 decision, which was the last final adjudication 
that disallowed the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 
1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the appellant's current request to reopen 
his claim was filed in April 2003, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

In this case, as discussed above, an application to reopen 
the appellant's previously denied claim was received by the 
RO in April 2003.  The evidence added to the record since the 
March 2003 rating that denied the veteran's claim includes a 
private medical record, and the appellant's and others' 
written statements in support of his claims.

The appellant submitted a sworn statement from F.A., executed 
in August 1977, to the effect that he saw the appellant 
recuperating from wounds to the head and both hands that were 
sustained at Bay Laguna on March 16, 1945.  An August 1977 
statement from Ms. L.N., is to the effect that the appellant 
was brought to her for treatment of wounds of both hands and 
the head, sustained during the encounter at Bay Laguna.

In a July 2003 signed medical certificate, E.J.D., M.D., said 
that a review of the appellant's records from his VA claims 
file showed that the appellant served in the Hunters ROTC 
guerrilla unit from March 10, 1945, to October 16, 1945.  It 
was noted that the appellant sustained obvious service-
connected disorders when his unit encountered hand-to-hand 
combat with the Japanese soldiers on March 16, 1945, at Bario 
Maitim Bay, Laguna, and his medical records reflect that he 
was treated with bayonet wounds on the nape of the neck, back 
of the head, and both hands.  Current examination findings 
indicated that the appellant was totally disabled and that 
his current disabilities were connected to his old injuries 
(bayonet wounds) sustained while serving the Hunter's ROTC 
guerrilla unit during World War II.  It was noted that the 
appellant's disabilities prevented him from doing any work.

Other evidence added to the record includes an affidavit from 
J.B. dated and received by the RO in July 2004, in which Mr. 
J.B. recanted his February 1976 affidavit and May 1991 
testimony.  J.B. now maintains that the appellant was wounded 
in March 1945 in Brgy, Maitim, Municipality of Bay, 
Providence of Laguna, and not wounded in May 1944 in Teresa, 
Laguna.  

In a January 2005 written statement, the appellant said that 
he always had a poor memory and was recently diagnosed with 
Alzheimer's disease.  He stated that he was unsure of the 
exact date of his injuries and made mistakes in his earlier 
statements regarding his claim due his poor memory that was 
caused by his wounds, and that Mr. J.B. recanted his February 
1976 affidavit due to an honest mistake.    
 
The evidence added to the file in the context of the attempt 
to reopen the claims of entitlement to service connection 
residuals of a bayonet wound to the nape of the neck, with 
injury to Muscle Group XXIII, a scar of the left parietal 
area, and residuals of a bayonet wound on the left hand 
essentially fails to address the inadequacies of the 
appellant's claims at the time of the prior denial in March 
2003.  In this respect, the additional evidence submitted, 
while new, does not consist of a United States service 
department record to document that the appellant had the 
requisite military service during World War II, and the 
appellant's and J.B. and others' statements do not support 
his contentions that such disorders were incurred in or 
related to a period of active service.

Even assuming, arguendo, that the appellant's claims for 
service connection for residuals of a bayonet wound to the 
nape of the neck, with injury to Muscle Group XXIII, a scar 
of the left parietal area, and residuals of a bayonet wound 
on the left hand were to be reopened and considered on the 
merits, the claims would still fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & 2002); 38 
C.F.R. § 3.1(d) (2004).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6 (2004).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2004).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2004).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2004).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2004).

The appellant contends that he is entitled to service 
connection for residuals of a bayonet wound to the nape of 
the neck, with injury to Muscle Group XXIII, a scar of the 
left parietal area, and residuals of a bayonet wound on the 
left hand, based upon his alleged qualifying military service 
in the United States Armed Forces during World War II.  While 
the October 1945 Affidavit for Personnel Army Personnel 
reflects that the appellant's bayonet wounds were sustained 
on May 5, 1945, post-service evidence, including oral and 
written statements from the appellant and his comrades and 
findings of a VA field investigation, reflects that the 
appellant's bayonet wounds occurred prior to his period of 
recognized service that began in March 1945.  

Here the Board notes that, in his original claim for 
benefits, received in December 1975, the appellant said his 
wounds were incurred in May 1944, although in February 1976 
he told a VA examiner his wounds were incurred in 1942.  
However, in his May 1991 substantive appeal he said he was 
injured on May 5, 1945, which contradicts his previous 
statements.  More important, in June 1992, the NPRC reported 
that the appellant was not included on the revised roster of 
the Hunters ROTC Guerrillas overall command, and that no 
change was warranted in his recognized guerrilla service, 
from March 10 to October 16, 1945.  

While the appellant has submitted evidence in support of his 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of his submissions consists of a document from a United 
States service department that supports his contention.

Rather, in support of his claim, the appellant now points to 
the July 2004 statement from Mr. J.B. who recanted his 
earlier testimony at the May 1991 hearing and in the February 
1976 affidavit, and wants to "correct the wrong" 
information he previously provided.  Now J.B. maintains that 
the appellant engaged in combat with Japanese soldiers in 
Brgy, Maitim, Municipality of Bay, Province of Laguna, in 
March 1945, and not in the Municipality of Teresa, Laguna, in 
May 1944.     

However, nothing in Mr. J.B.'s statement diminishes the 
NPRC's May 1976 verification of the dates of the appellant's 
guerrilla service, or the NPRC's June 1992 report that the 
appellant was not included on the revised roster of the 
Hunters ROTC Guerrilla's overall command and that no change 
was warranted in his recognized guerrilla service dates.  The 
appellant has submitted no military  documentation to 
contradict the verification from the NPRC.  See 38 C.F.R. 
§ 3.41.

The Board is sympathetic with the appellant's assertion, in 
his January 2005 written statement, that he always had a poor 
memory and was recently diagnosed with Alzheimer's disease, 
that he was unsure of the exact date of his injuries and made 
mistakes in his earlier statements regarding his claim due 
his poor memory, and that Mr. J.B. has recently recanted his 
February 1976 affidavit, due to an honest mistake.    

However, here, as was the case at time of the RO's March 2003 
decision, the objective evidence of record fails to 
demonstrate that the appellant has residuals of a bayonet 
wound to the nape of the neck, with injury to Muscle Group 
XXIII, a scar of the left parietal area, and residuals of a 
bayonet wound on the left hand as a result of active military 
service.  With all due respect for the appellant's concerns 
about his memory "always" having been deficient, that 
contention on his part even further vitiates any assertion he 
may advance as to the specific timing of any events pertinent 
to his claim, and therefore a basis for reopening previous 
final denials is not shown.

Consequently, the Board finds that the evidence received 
since the March 2003 RO decision that declined to find that 
new and material evidence was submitted to reopen the 
appellant's claim for the wound residuals in issue is 
cumulative of the evidence previously considered by the RO 
and not sufficiently significant to warrant reconsideration 
of the merits of the claims on appeal.  As the evidence 
received since the March 2003 RO decision that declined to 
find that new and material evidence was submitted is not new 
and material, it follows that the claims for service 
connection for residuals of a bayonet wound to the nape of 
the neck, with injury to Muscle Group XXIII, a scar of the 
left parietal area, and residuals of a bayonet wound on the 
left hand may not be reopened.

ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claims of entitlement 
to service connection for residuals of a bayonet wound to the 
nape of the neck with injury to Muscle Group XXIII, a scar of 
the left parietal area, and residuals of a bayonet wound on 
the left hand is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


